Per Curiam.
— This action was originally brought before a Justice of the Peace, was removed to the Circuit Court on writ of error, where the judgment of the Justice was reversed and the cause remanded for a new trial. The action was brought and all of the proceedings had since the taking effect of the Code of 1873. The amount in controversy does not exceed the sum of one hundred dollars. There is no certificate of the Judge of the Circuit Court, that the case involves “ a question upon which it is desirable to have the opinion of the Supreme Court.” Under Section 3173 of the Code, no appeal could be legally taken from this judgment. It must, therefore, be dismissed.
Appeal Dismissed.